Appellate Case: 21-8071     Document: 010110691385          Date Filed: 06/01/2022      Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                                 June 1, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 21-8071
                                                      (D.C. Nos. 0:21-CV-00004-SWS &
  JONATHON RAY SWAN,                                       2:19-CR-00009-SWS-1)
                                                                  (D. Wyo.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

        Jonathon Ray Swan was convicted of knowingly possessing methamphetamine

 with intent to distribute and of carrying a firearm during and in relation to a federal drug

 trafficking crime. This court affirmed his convictions on direct appeal, where he raised

 one issue concerning jury instructions. See generally United States v. Swan,

 829 F. App’x 304 (10th Cir. 2020), cert. denied., 141 S. Ct. 1437 (2021). In that

 decision, we summarized the evidence as follows:

               Mr. Swan drove from Cheyenne, Wyoming to Aurora,
               Colorado, for an eleven-minute stop in front of an apartment
               building on December 16, 2018. Unbeknownst to him, a
               DEA taskforce was surveilling his journey and reported

        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8071     Document: 010110691385         Date Filed: 06/01/2022      Page: 2



               seeing him enter the apartment building and, shortly
               thereafter, exit while appearing to conceal something in his
               front jacket pockets. Mr. Swan was stopped on his return trip
               and a K-9 unit alerted on his vehicle. A search of the vehicle
               uncovered two pounds of methamphetamine and a Charter
               Arms .38-caliber revolver called a “Lady Lavender” in a
               “natural void” below the cup holders near the driver’s
               seat. . . . A search of Mr. Swan’s phone revealed messages
               on the WhatsApp application indicating Mr. Swan was
               engaged in narcotics trafficking.

 Id. at 304-05. To assist in their surveillance, the officers attached a GPS tracking device

 to Mr. Swan’s Chevrolet Suburban, which he had recently purchased. Earlier, they

 attached a GPS device to Mr. Swan’s GMC Yukon, which was damaged in a crash. The

 officers obtained a warrant to attach each GPS device.

        After we affirmed his convictions, Mr. Swan filed a pro se motion for relief from

 judgment under 28 U.S.C. § 2255. The district court denied relief and denied a certificate

 of appealability (“COA”). Mr. Swan has filed a combined application for a COA and

 opening brief (“COA application”) to appeal the district court’s judgment denying his

 § 2255 motion. Exercising jurisdiction under 28 U.S.C. § 1291, we deny a COA and

 dismiss this matter.1

                                   I. COA STANDARD

        Before he may appeal, Mr. Swan must obtain a COA. See 28 U.S.C.

 § 2253(c)(1)(B). To obtain a COA on claims the district court denied on the merits, he

 must make “a substantial showing of the denial of a constitutional right,” § 2253(c)(2),


        1
         We construe Mr. Swan’s pro se filings liberally, but we may not act as his
 advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).


                                              2
Appellate Case: 21-8071      Document: 010110691385          Date Filed: 06/01/2022      Page: 3



 such that “reasonable jurists would find the district court’s assessment of the

 constitutional claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

 (quotations omitted). For claims the district court denied on a procedural ground without

 reaching the merits, he must also show that the district court’s procedural ruling is

 debatable. Id. If Mr. Swan cannot make a showing on the procedural issue, we need not

 address the constitutional component. See id. at 485.

                                      II. DISCUSSION

        At the outset, we question whether Mr. Swan has adequately developed any

 arguments in his COA application to avoid a wholesale waiver of appellate review. See

 Sawyers v. Norton, 962 F.3d 1270, 1286 (10th Cir. 2020) (explaining that “[i]ssues not

 raised in the opening brief are deemed abandoned or waived . . . [as are] arguments that

 are inadequately presented” (quotations omitted)). His arguments mostly consist of

 observations, conclusions, and queries. But because he represents himself, we will

 address both his failure to raise arguments about specific claims and his minimally

 developed arguments regarding the remaining claims.

                             A. Procedurally Defaulted Claims

        As a general rule, a defendant who “fails to raise an issue on direct appeal . . . is

 barred from raising it in a § 2255 motion unless he can show” (1) “cause excusing his

 procedural default and actual prejudice resulting from the errors of which he complains”

 or (2) “that a fundamental miscarriage of justice will occur if his claim is not addressed.”

 United States v. McGaughy, 670 F.3d 1149, 1159 (10th Cir. 2012) (quotations omitted).




                                               3
Appellate Case: 21-8071       Document: 010110691385        Date Filed: 06/01/2022      Page: 4



 This rule does not apply to ineffective assistance of counsel claims. See United States v.

 Galloway, 56 F.3d 1239, 1241 (10th Cir. 1995) (en banc).

        Applying this rule, the district court dismissed seven of Mr. Swan’s claims. See

 ROA, Vol. 5 at 38-47.2 In his COA application, Mr. Swan fails to mention four of those

 claims, and he does not argue that the default of the other three should be excused either

 for cause and prejudice or to prevent a fundamental miscarriage of justice.3 He thus has

 not shown he is entitled to a COA on any of these seven claims. To the extent he now

 argues that any of these claims involved ineffective assistance of counsel, he has waived

 appellate review by (1) failing to present an ineffective assistance argument to the district

 court, and (2) by failing to argue in this court for plain error review. See Richison v.

 Ernest Grp., Inc., 634 F.3d 1123, 1130-31 (10th Cir. 2011).

                                B. Claims Denied on the Merits

        In two separate orders, the district court denied the remaining nine claims—all

 alleging ineffective assistance of counsel—on the merits. In the first order, it denied

 relief on six claims regarding trial counsel. See ROA, Vol. 5 at 31-38. As to those six



        2
            The court also explained why the claims would likely fail on the merits.
        3
          The four claims he fails to mention concerned (1) an alleged violation of the Bail
 Reform Act of 1984, (2) the legality of his arraignment, (3) the trial judge’s alleged
 conflict of interest based on the withdrawal of Mr. Swan’s second court-appointed
 attorney, and (4) sidebar discussions at trial without Mr. Swan. The other three claims
 concerned (1) whether Mr. Swan’s indictment violated the Speedy Trial Act, (2) the trial
 judge’s alleged conflict of interest because Mr. Swan’s third court-appointed attorney had
 worked with the judge at a law firm, and (3) the third court-appointed attorney’s alleged
 entry into the jury room during deliberations.


                                                4
Appellate Case: 21-8071      Document: 010110691385          Date Filed: 06/01/2022      Page: 5



 claims, Mr. Swan fails to adequately develop any argument in his COA application that

 the district court erred.4 Despite this shortcoming, and having reviewed the record and

 applicable law, we deny a COA on those six claims for substantially the same reasons the

 district court provided. See id. In the second order, the district court denied relief on the

 remaining three ineffective-assistance claims.

        Before we turn to those claims, we note that to establish ineffective assistance of

 counsel, a defendant must show (1) “that counsel’s performance fell below an objective

 standard of reasonableness,” Strickland v. Washington, 466 U.S. 668, 688 (1984); and

 (2) “a reasonable probability that, but for counsel’s unprofessional errors, the result of the

 proceeding would have been different,” id. at 694. “A reasonable probability is a

 probability sufficient to undermine confidence in the outcome.” Id. If an issue is without

 merit, counsel’s failure to raise it will not constitute deficient performance. See Davis v.

 Sharp, 943 F.3d 1290, 1299 (10th Cir. 2019) (appellate counsel); United States v. Barrett,

 797 F.3d 1207, 1219 (10th Cir. 2015) (trial counsel).

 1. Counsels’ Failure to Raise Violation of Rights to a Speedy Trial

        In his § 2255 motion, Mr. Swan claimed that trial and appellate counsel were

 constitutionally ineffective by failing to argue that continuances of his trial violated his



        4
          These six claims concerned (1) waiver of the preliminary hearing; (2) withdrawal
 of Mr. Swan’s first court-appointed attorney; (3) alleged inexperience and (4) withdrawal
 of his second court-appointed attorney; (5) failure to challenge the legality of the GPS
 device, the traffic stop, and the vehicle search; and (6) failure to investigate alleged use of
 the GPS device attached to the Yukon to cause that vehicle to crash into a roundabout
 (what Mr. Swan refers to as “surveillance hacking”).


                                               5
Appellate Case: 21-8071       Document: 010110691385         Date Filed: 06/01/2022      Page: 6



 statutory and constitutional rights to a speedy trial. The district court denied relief on

 both theories. Mr. Swan has not shown that the court’s ruling is reasonably debatable.

        a. Speedy Trial Act

        Because Mr. Swan was indicted after his initial appearance, the Speedy Trial Act

 required his criminal trial to begin within 70 days of his January 18, 2019 indictment.

 See 18 U.S.C. § 3161(c)(1). The 70-day period ended on March 29, but Mr. Swan’s trial,

 originally set to begin on March 18, started instead on July 29, 2019. The delay was due

 to continuances the district court allowed after the withdrawal of the first and second

 attorneys appointed to represent Mr. Swan.

        In denying § 2255 relief, the district court determined that the delay was excluded

 from the 70-day period under 18 U.S.C. § 3161(h)(7)(A), which excludes continuances

 that serve “the ends of justice,” such as those that allow defense counsel “reasonable time

 necessary for effective preparation, taking into account the exercise of due diligence,”

 § 3161(h)(7)(B)(iv). Because no violation of the Speedy Trial Act occurred, the district

 court concluded that trial and appellate counsel were not ineffective in failing to argue

 there had been one.

        b. Sixth Amendment

        The Sixth Amendment also provides a criminal defendant “the right to a speedy

 and public trial.” U.S. Const. amend. VI. To determine whether a delay violates this

 right, a court must balance four factors identified in Barker v. Wingo, 407 U.S. 514, 530

 (1972): “(1) the length of delay; (2) the reason for the delay; (3) the defendant’s assertion

 of his right; and (4) prejudice to the defendant.” United States v. Margheim, 770 F.3d


                                               6
Appellate Case: 21-8071      Document: 010110691385          Date Filed: 06/01/2022      Page: 7



 1312, 1325-26 (10th Cir. 2014) (quotations omitted). The first factor “functions as a

 triggering mechanism, and the remaining three factors need only be assessed if the delay

 is long enough to be presumptively prejudicial.” Id. at 1326 (citation and quotations

 omitted)). “[D]elays approaching one year generally satisfy the requirement of

 presumptive prejudice.” Id. (quotations omitted).

        Applying this test, the district court observed that Mr. Swan’s trial began seven

 months after his December 28, 2018 arrest on federal charges.5 The court determined the

 seven-month period was not presumptively prejudicial based on United States v. Kalady,

 941 F.2d 1090, 1095 (10th Cir. 1991), where we were “not convinced” that an

 eight-month delay was presumptively prejudicial. The district court thus did not assess

 the other three factors, though it did allude to the second factor in stating that “the delays

 were largely attributable to [Mr.] Swan,” ROA, Vol. 5 at 104. And although Mr. Swan

 had been arrested twelve days earlier on state charges for the same conduct, the court

 explained that it was his federal arrest that counted for Sixth Amendment purposes

 because “‘[a]rrest by state authorities on state charges does not trigger the speedy trial

 provisions of the Federal Constitution.’” Id. (quoting United States v. Gomez, 67 F.3d

 1515, 1521 (10th Cir. 1995)). The court concluded that because there was no Sixth




        5
          “It is either a formal indictment or information or else the actual restraints
 imposed by arrest that engage the particular protections of the speedy trial provision of
 the Sixth Amendment.” Margheim, 770 F.3d at 1326 (ellipsis, brackets, and quotations
 omitted).


                                               7
Appellate Case: 21-8071      Document: 010110691385           Date Filed: 06/01/2022      Page: 8



 Amendment violation, trial and appellate counsel were not ineffective in failing to argue

 that there was.

        c. Mr. Swan’s arguments

        Mr. Swan takes issue with excluding the delay attributable to the withdrawal of his

 first court-appointed attorney, Melanie Gavisk. See COA Appl. at 5. Ms. Gavisk entered

 an appearance on January 2, 2019, but on January 28 she filed a motion to withdraw

 based on a confidential conflict of interest with another client. Mr. Swan questions

 whether Ms. Gavisk should have been appointed initially if she had a conflict, and he

 argues that her withdrawal was not his fault. Because Ms. Gavisk stated in her motion to

 withdraw that she had only recently discovered the conflict, see ROA, Vol. 1 at 54, Mr.

 Swan’s argument fails to persuade us that reasonable jurists would find the district

 court’s disposition of the Speedy Trial Act theory of ineffective assistance debatable.

 And even if we assume this delay was not attributable to Mr. Swan, the seven-month

 overall delay was still not presumptively unreasonable under the Sixth Amendment

 Barker analysis.

        Mr. Swan also questions why his third court-appointed attorney, Craig Silva, had

 more time for trial preparation than his other appointed attorneys. See COA Appl. at 7.

 But Mr. Swan fails to account for an April 30, 2019 status conference to reschedule the

 trial. See ROA, Vol. 3 at 668-75. At that conference, the district court considered

 Mr. Silva’s estimate that he would need until July to prepare, id. at 670, and it addressed

 various difficulties in scheduling the trial for earlier in July, see id. at 671-72 (discussing

 criminal trials already set, unavailability of prosecution witnesses, defense counsel’s


                                                8
Appellate Case: 21-8071     Document: 010110691385         Date Filed: 06/01/2022      Page: 9



 medical appointment). Reasonable jurists would not debate that affording Mr. Silva three

 months to prepare for trial violated the Speedy Trial Act or the Sixth Amendment.

        We deny a COA on Mr. Swan’s speedy trial ineffective assistance claim.

 2. Counsel’s Failure to Challenge Denial of Suppression Motion

        a. Probable cause for GPS warrants

        Mr. Swan claimed appellate counsel was ineffective for failing to challenge the

 district court’s order denying his suppression motion. The district court first concluded

 that Mr. Swan had not shown deficient performance because there was a substantial basis

 to find probable cause for the warrants that allowed law enforcement to attach the GPS

 tracking devices to his vehicles. See id., Vol. 5 at 105-06.6 The court therefore

 concluded that appellate counsel’s failure to challenge the order was not deficient

 performance. But even if probable cause was lacking, the district court observed that

 Mr. Swan had not challenged its application of the good faith exception identified in

 United States v. Leon, 468 U.S. 897 (1984).7 ROA, Vol. 5 at 106. Thus even if counsel’s

 failure to raise the probable cause issue on appeal could be considered deficient

 performance, Mr. Swan had not shown Strickland prejudice.




        6
         See United States v. Perrine, 518 F.3d 1196, 1201 (10th Cir. 2008) (setting out
 deferential substantial basis standard for review of an issuing judge’s probable cause
 determination).
        7
         In Leon, 468 U.S. at 922-23, the Supreme Court recognized an exception to the
 suppression remedy if an officer acted with an objective good faith belief that a judge
 properly issued the warrant.


                                              9
Appellate Case: 21-8071      Document: 010110691385          Date Filed: 06/01/2022        Page: 10



         Mr. Swan argues that because there had been no illegal conduct observed when the

  first GPS device was attached to the Yukon, there was no probable cause for the second

  warrant that allowed a GPS device to be attached to the Suburban. This argument

  overlooks that the affidavit supporting the application for the second warrant stated that

  use of the first GPS device revealed activity consistent with drug trafficking. See ROA,

  Vol. 1 at 145. Mr. Swan fails to establish that reasonable jurists would debate whether

  appellate counsel was ineffective in failing to challenge the denial of the suppression

  motion on this basis. And he wholly fails to address the district court’s alternative § 2255

  conclusion regarding its ruling on the Leon good faith exception.

         b. Traffic stop

         Mr. Swan fares no better in arguing that appellate counsel was ineffective in

  failing to challenge the district court’s denial of the suppression motion based on the

  legality of the traffic stop. In its order denying the suppression motion, the court

  determined that the initial stop was justified by both a suspected traffic violation

  confirmed by dashcam video of the stop (the Suburban’s tinted rear window obscured the

  temporary registration permit) and reasonable suspicion that Mr. Swan possessed

  controlled substances. See id. at 161-65. The court therefore determined appellate

  counsel was not ineffective in failing to challenge the constitutionality of the stop.

         In seeking a COA, Mr. Swan addresses only the traffic violation, arguing the stop

  was illegal because the officer who stopped him knew the vehicle was registered to him,

  so the inability to read the tag was an unlawful reason to stop him. Mr. Swan appears to

  be suggesting that the officer’s inability to read the registration tag was not the true


                                                10
Appellate Case: 21-8071      Document: 010110691385          Date Filed: 06/01/2022     Page: 11



  motivation for the stop. But subjective motives do not bear on the “constitutional

  reasonableness” of a traffic stop. Whren v. United States, 517 U.S. 806, 813 (1996); see

  United States v. Botero-Ospina, 71 F.3d 783, 787 (10th Cir. 1995) (en banc). And, as the

  district court explained, because “the traffic stop was justified from its inception, any

  pretextual nature of the stop did not impact [Mr.] Swan’s Fourth Amendment rights.”

  ROA, Vol. 5 at 107. More importantly, Mr. Swan fails to challenge the alternative basis

  for the stop—reasonable suspicion he possessed illegal drugs. He therefore has not

  shown he is entitled to a COA to challenge appellate counsel’s effectiveness concerning

  the traffic stop.

  3. Counsel’s Failure to Challenge the Sufficiency of the Evidence

         In his § 2255 filings, Mr. Swan claimed that on direct appeal, appellate counsel

  should have challenged the sufficiency of the evidence. The district court denied relief

  on this claim because, when viewed in the light most favorable to the Government, the

  evidence was sufficient for the jury to find Mr. Swan guilty beyond a reasonable doubt.

  See Jackson v. Virginia, 443 U.S. 307, 319 (1979) (holding that sufficient evidence exists

  to support a conviction if, “after viewing the evidence in the light most favorable to the

  prosecution, any rational trier of fact could have found the essential elements of the crime

  beyond a reasonable doubt”). Mr. Swan makes three arguments in his brief to this court.

         First, he observes, correctly, that there was no fingerprint or DNA evidence.8 “But

  Jackson does not require such evidence to sustain a criminal conviction.” Matthews v.


         8
          There was testimony that no tests for fingerprints or DNA were run on items
  found in the Suburban (cell phones, gun, ammunition, drug packaging, scales, lockbox),

                                               11
Appellate Case: 21-8071      Document: 010110691385          Date Filed: 06/01/2022      Page: 12



  Workman, 577 F.3d 1175, 1185 (10th Cir. 2009). “[T]he focus of a Jackson inquiry is

  not on what evidence is missing from the record, but whether the evidence in the record,

  viewed in the light most favorable to the prosecution, is sufficient for any rational trier of

  fact to find the defendant guilty beyond a reasonable doubt.” Id.

         Second, Mr. Swan asserts that he was not the person seen getting in and out of the

  Suburban in Aurora. This appears to concern the testimony of an officer who observed

  the driver of the Suburban exit the vehicle at the Aurora apartment complex and then get

  back in some ten minutes later. Because it was dark and the officer was about 20 feet

  away, he could not tell if the driver was Mr. Swan. See ROA, Vol. 3 at 380-83. Other

  evidence, however, showed that Mr. Swan was the sole occupant of the Suburban as it

  traveled south from Cheyenne to the Aurora apartment complex and back to Cheyenne,

  where police stopped it and arrested Mr. Swan. See id. at 394-97 (mobile surveillance

  officer testifying that about one hour before the Suburban arrived at the Aurora apartment

  complex, it drove up next to him on the highway traveling southbound and Mr. Swan was

  the only occupant); id. at 328-29 (testimony of officer who monitored GPS tracking that

  Mr. Swan’s car went directly from Aurora apartment to Cheyenne with only a brief

  roadside stop); id. at 243 (Cheyenne police officer testifying that Mr. Swan was the driver

  and sole occupant of the Suburban when it was pulled over).




  ROA, Vol. 3 at 267-68, 276-77, 280, 284-85, 353-54, 365, and that at the time of trial, a
  fingerprint analysis of the original packaging of the methamphetamine had not been
  finished, id. at 482.


                                                12
Appellate Case: 21-8071      Document: 010110691385          Date Filed: 06/01/2022     Page: 13



         Third, Mr. Swan argues there was no proof he used either of two cell phones

  seized from his car, so the jury should not have been allowed to see the cell phone

  messages. This argument lacks merit. The messages on one of the cell phones supported

  that the cell phone user was engaged in drug trafficking. See id. at 526-28. As already

  noted, sufficient evidence showed that throughout the trip from Cheyenne to Aurora and

  back again, Mr. Swan was the sole occupant of the Suburban, and that during the trip, a

  number of the messages at issue were sent or received. See id. at 339-40, 349-50. The

  phone was on the dashboard and plugged in. See id. at 248-49. A photo of Mr. Swan

  was on the phone, see id. at 423, 454, and the phone contained evidence of

  communications between the phone and a person Mr. Swan later telephoned while he was

  in custody, see id. at 334, 452. At trial, the court ruled that the Government established

  by a preponderance of the evidence that Mr. Swan had used the phone, so admission of

  the messages was proper. See United States v. Brinson, 772 F.3d 1314, 1320 (10th Cir.

  2014) (“Proponents of the evidence need only show by a preponderance of the evidence

  that the opposing party had made the statement.”).

         In sum, because Mr. Swan’s three arguments lack merit, reasonable jurists would

  not debate the district court’s denial of Mr. Swan’s claim that appellate counsel was

  ineffective in failing to challenge the sufficiency of the evidence.

                    C. Claims Raised for First Time in COA Application

         In his COA application, Mr. Swan raises three issues for the first time:

         (1) The district court unreasonably denied his motion for a change of venue.




                                               13
Appellate Case: 21-8071      Document: 010110691385           Date Filed: 06/01/2022         Page: 14



         (2) The statutes of conviction, 21 U.S.C. § 841(a)(1) and 18 U.S.C.
             § 924(c)(1)(A)(i), exceed Congress’s power and violate the Tenth Amendment.

         (3) The district court lacked subject matter jurisdiction and his appellate attorney
             was ineffective by not arguing lack of jurisdiction on appeal.

         As to the first two issues, (1) Mr. Swan could have raised them on direct appeal,

  so they are subject to procedural default, which he makes no attempt to overcome, see

  McGaughy, 670 F.3d at 1159; (2) he did not raise them in his § 2255 filings and has not

  argued here for plain error review, see Richison, 634 F.3d at 1130-31; and (3) his

  arguments are insufficiently developed, see Sawyers, 962 F.3d at 1286. We therefore

  decline to consider those issues. He did not raise his jurisdiction argument in district

  court, either. To the extent we must address this issue, we reject it because the district

  court had jurisdiction under 18 U.S.C. § 3231: “The district courts of the United States

  shall have original jurisdiction, exclusive of the courts of the States, of all offenses

  against the laws of the United States.”

                                      III. CONCLUSION

         We deny Mr. Swan’s application for a COA and dismiss this matter.


                                                 Entered for the Court


                                                 Scott M. Matheson, Jr.
                                                 Circuit Judge




                                                14